 

Exhibit 10.3

 

AMENDMENT TO LOAN AGREEMENT

 

This Amendment to Loan Agreement (this “Amendment”) is entered into as of June
10, 2018, by GPIC, Ltd. (“GPIC”) and Rimini Street, Inc. (as successor to GP
Investments Acquisition Corp.) (the “Company”).

 

RECITALS

 

WHEREAS, GPIC and the Company are parties to that certain Loan Agreement, dated
as October 6, 2017 (as may be amended, the “Loan Agreement”), whereby GPIC made
a loan to the Company pursuant to the terms and conditions set forth in the Loan
Agreement. Capitalized terms used herein but not otherwise defined shall have
their respective meaning as set forth in the Loan Agreement.

 

WHEREAS, GPIC and the Company desire to amend the Loan Agreement pursuant to the
terms herein.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

 

1.       Amendment to the Loan Agreement. The fourth paragraph of the Loan
Agreement is hereby amended and restated in its entirety as follows:

 

   “It is hereby agreed between GPIC and the Company that the Loan Amount shall
become immediately due and payable on January 4, 2019.”

 

   Except as expressly amended by this Amendment, the Loan Agreement remains
unmodified and in full force and effect, and is hereby ratified and confirmed.

 

2.       Effective Date. This Amendment shall become effective upon the closing
of the purchase and sale of common stock and preferred stock pursuant to that
certain Securities Purchase Agreement, dated on the date hereof, by and among
the Company, VPC Special Opportunities Fund III Onshore, L.P., a Delaware
limited partnership, and the other purchasers named therein. Upon any
termination of the Securities Purchase Agreement in accordance with its terms,
this Amendment shall be null and void.

 

3.       Miscellaneous. This Amendment may be executed in any number of
counterparts, all of which taken together shall constitute a single instrument.
Copies of this Amendment may be executed and delivered via ‘PDF’ or other
electronic means with the same force and effect as originals.

 

[Signature Pages Follow]

 

 1 

 

 

IN WITNESS WHEREOF, the undersigned have, intending to be legally bound hereby,
have executed this Amendment, as of the date first set forth above.

 

  Rimini Street, Inc.         By: /s/ Seth A. Ravin   Name: Seth A. Ravin  
Title: Chief Executive Officer

 

[Signature Page to GPIC Loan Amendment]

 



 

 

 

  GPIC, Ltd.         By: /s/ Antonio Bonchristiano   Name: Antonio Bonchristiano
  Title: Authorized Officer

 

[Signature Page to GPIC Loan Amendment]

 



 

